A case similar to the present was decided at Edenton last term, Fosterv. Sandifer, ante, 237. The expression there was, "thence along the river"; here it is, "thence down the swamp to the beginning." They are both of the same import, and Foster v. Sandifer is therefore fit to govern the present, and accordingly the swamp in the present case is to be considered as the boundary. Let the nonsuit remain, and the rule to show cause why it should not be set aside, discharged.
Then General Davie dismissed the other suit of Hartsfield v. Fuller.
Cited: Rogers v. Mabe, 15 N.C. 194; McPhaul v. Gilchrist, 29 N.C. 173;Baxter v. Wilson, 95 N.C. 143; Brown v. House, 118 N.C. 879; Rowev. Lumber Co., 133 N.C. 437; Whitaker v. Cover, 140 N.C. 284; Power Co.v. Savage, 170 N.C. 629. *Page 208 
(259)